     Case 1:17-cv-01789-DLC Document 524 Filed 11/05/19 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :               17cv1789 (DLC)
SECURITIES AND EXCHANGE COMMISSION,    :
                                       :            OPINION AND ORDER
                    Plaintiff,         :
                                       :
          -v-                          :
                                       :
LEK SECURITIES CORPORATION, SAMUEL     :
LEK, VALI MANAGEMENT PARTNERS d/b/a    :
AVALON FA LTD, NATHAN FAYYER, and      :
SERGEY PUSTELNIK a/k/a SERGE PUSTELNIK :
                                       :
                    Defendants.        :
                                       :
-------------------------------------- X

APPEARANCES

For plaintiff Securities and Exchange
Commission:
David J. Gottesman
Olivia S. Choe
Sarah S. Nilson
U.S. Securities & Exchange Commission
100 F Street NE
Washington, DC 20549

For defendants Vali Management
Partners d/b/a Avalon FA Ltd., Nathan
Fayyer, and Sergey Pustelnik:
James M. Wines
Law Office of James M. Wines
1802 Stirrup Lane
Alexandria, VA 22308

Steven Barentzen
Law Office of Steven Barentzen
17 State Street, Suite 400
New York, NY 10004
     Case 1:17-cv-01789-DLC Document 524 Filed 11/05/19 Page 2 of 11



DENISE COTE, District Judge:

     The Securities and Exchange Commission (“SEC”) moved in

limine to prohibit defendants Avalon FA Ltd, Nathan Fayyer, and

Sergey Pustelnik (the “Avalon Defendants”) and their attorneys

from presenting evidence of, or making any argument concerning,

these defendants’ reliance on any advice of counsel from the

attorneys representing their codefendants Samuel Lek and Lek

Securities Corporation (the “Lek Defendants”).        For the reasons

that follow, the motion was granted at the final pretrial

conference of October 11, 2019.

                              Background

     At a conference of October 27, 2017, which was held to

address discovery issues, including the affirmative defenses

available to the Avalon Defendants, the Court asked the Avalon

Defendants whether they were “relying on an advice-of-counsel

defense or any related defense like that.”       Because counsel was

uncertain, the Avalon Defendants were given two weeks to state

whether they intended to rely on any such defense.         The Avalon

Defendants did not notify the Court or the SEC within two weeks

of the conference, or at any time thereafter, of their intent to

rely on any such defense.

     At a March 15, 2018 conference, the Lek Defendants

confirmed that they would not waive the attorney-client

privilege; they explicitly rejected the defense of reliance on

                                   2
     Case 1:17-cv-01789-DLC Document 524 Filed 11/05/19 Page 3 of 11



advice of counsel.    The Lek Defendants also affirmed that they

would “not elicit testimony at trial that they consulted with

counsel and [would] not offer evidence at trial of consultation

with counsel.”   The Lek Defendants and the SEC agreed to accept

an instruction to witnesses at trial that they are not to

volunteer that counsel was consulted at any time unless they are

specifically asked about consultation with counsel by the SEC

attorneys.

     Counsel for Avalon was present at the March 15, 2018

conference.   He did not raise then, just as he had not raised

earlier, any intent to rely on an advice-of-counsel defense or

any related defense.    Nor did he object to the instruction

described on the record.

     Pursuant to the schedule for motions in limine, the SEC

filed on September 13, 2019 its motion to preclude the Avalon

Defendants from offering evidence of, or referring to, any

reliance on counsel or the presence or involvement of counsel in

the events at issue at trial.     The motion identifies two

examples of ways in which it anticipates that the Avalon

Defendants would seek to introduce evidence of a reliance on the

advice of counsel.    First, the motion refers to the Avalon

Defendants’ anticipated reliance on a letter from counsel for

the Lek Defendants.    The letter was not sent to any of the

Avalon Defendants and none of the Avalon Defendants discussed

                                   3
     Case 1:17-cv-01789-DLC Document 524 Filed 11/05/19 Page 4 of 11



the subject matter of the letter with counsel for the Lek

Defendants.   Second, the motion refers to a representation by

the Lek Defendants that their counsel approved of the trading at

issue in this case. 1   Specifically, the Avalon Defendants assert

that they relied on assurances from the Lek Defendants because

the Lek Defendants’ views as to the legality of the trading at

issue “had been thoroughly reviewed, vetted and approved by

experienced and competent independent outside counsel.”

                              Discussion

     Section 20(a) of the Exchange Act provides for an

affirmative defense of good faith.      Section 20(a) states,

     Every person who, directly or indirectly, controls any
     person liable under any provision of this chapter or
     of any rule or regulation thereunder shall also be
     liable jointly and severally with and to the same
     extent as such controlled person to any person to whom
     such controlled person is liable (including to the
     Commission in any action brought under paragraph (1)
     or (3) of section 78u(d) of this title), unless the
     controlling person acted in good faith and did not
     directly or indirectly induce the act or acts
     constituting the violation or cause of action.

15 U.S.C. § 78t(a) (emphasis added).

     Under § 20(a), “[o]nce the plaintiff makes out a prima

facie case of § 20 liability, the burden shifts to the defendant

to show that he acted in good faith, and that he did not

directly or indirectly induce the act or acts constituting the



1 On the eve of trial, the Lek Defendants settled this lawsuit
with the SEC.

                                   4
       Case 1:17-cv-01789-DLC Document 524 Filed 11/05/19 Page 5 of 11



violation.”    SEC v. First Jersey Sec., Inc., 101 F.3d 1450, 1473

(2d Cir. 1996).     To meet the burden of establishing good faith,

the defendant must prove “that he exercised due care in his

supervision of the violator’s activities in that he ‘maintained

and enforced a reasonable and proper system of supervision and

internal control[s].’”      Id. (citation omitted); see also

Hollinger v. Titan Capital Corp., 914 F.2d 1564, 1576 (9th Cir.

1990) (“A broker-dealer can establish the good faith defense

only by proving that it ‘maintained and enforced a reasonable

and proper system of supervision and internal control.’”); G.A.

Thompson & Co. v. Partridge, 636 F.2d 945, 958 (5th Cir. 1981)

(no good faith defense if defendant “failed to establish,

maintain or diligently enforce a proper system of supervision

and control”).     In G.A. Thompson & Co., the Fifth Circuit

explained that in assessing the existence of good faith by a

control person, the factfinder should ask whether that person

“has done enough to prevent the violation,” which will depend on

“what he could have done under the circumstances.”           636 F.2d at

959.

       Unlike § 20(a) of the Exchange Act, Sections 10(b) and

9(a)(2) of the Exchange Act and § 17(a)(1) of the Securities Act

do not provide for an affirmative defense of good faith.            Each

of them, however, requires the plaintiff to prove either

“scienter” (§§ 10(b) and 17(a)(1)) or a “manipulative motive and

                                     5
     Case 1:17-cv-01789-DLC Document 524 Filed 11/05/19 Page 6 of 11



willfulness” (§ 9(a)(2)).     Evidence of a defendant’s state of

mind is also relevant to the jury’s determination of whether the

defendant aided and abetted a primary violation of the

securities laws, where the SEC must show that the defendant

knowingly or recklessly provided substantial assistance to

someone who violated the securities laws.       See § 20(e) of the

Exchange Act, 15 U.S.C. § 78t(e); § 15(b) of the Securities Act,

15 U.S.C. § 77o(b).

     The Supreme Court has defined “scienter” as an “intent to

deceive, manipulate or defraud” or “knowing or intentional

misconduct.”   Ernst & Ernst v. Hochfelder, 425 U.S. 185, 194

n.12, 197 (1976).   The Second Circuit has held that reckless

conduct -- i.e., “conduct which is highly unreasonable and which

represents an extreme departure from the standards of ordinary

care” -- satisfies the scienter requirement.        SEC v. Obus, 693

F.3d 276, 286 (2d Cir. 2012) (citation omitted).        “Proof of

scienter need not be direct, but may be a matter of inference

from circumstantial evidence.”     Wechsler v. Steinberg, 733 F.2d

1054, 1058 (2d Cir. 1984).

     With respect to claims under § 9(a)(2), the statute makes

it unlawful

     To effect, alone or with 1 or more other persons, a
     series of transactions in any security registered on a
     national securities exchange, any security not so
     registered, or in connection with any security-based
     swap or security-based swap agreement with respect to


                                   6
       Case 1:17-cv-01789-DLC Document 524 Filed 11/05/19 Page 7 of 11



       such security creating actual or apparent active
       trading in such security, or raising or depressing the
       price of such security, for the purpose of inducing
       the purchase or sale of such security by others.

15 U.S.C. § 78i(a)(2) (emphasis supplied).          According to the

Second Circuit, § 9(a)(2) is at “the very heart” of the Exchange

Act.    Id. (citation omitted).     It was designed to prevent market

manipulation, and in particular, to “prevent[] an individual

from dominating the market in a stock for the purpose of

conducting a one-sided market at an artificial level for its own

benefit and to the detriment of the investing public.”           Id.     As

with proof of scienter, the requisite purpose “is normally

inferred from the circumstances of the case.”          Id.

       An advice of counsel defense “is not an affirmative defense

that defeats liability” if the jury accepts the SEC’s

allegations as true.      United States v. Scully, 877 F.3d 464, 476

(2d Cir. 2017).     Instead, evidence that a defendant relied on

advice from counsel is relevant to the factfinder’s assessment

of whether the defendant acted with fraudulent intent, i.e.,

scienter or manipulative motive.         See id.   A court is only

required to charge a jury on the advice-of-counsel assertion if

there is sufficient evidence in the record to support the

defense.    Id.

       The advice-of-counsel defense requires a defendant “to show

that he [1] made a complete disclosure to counsel, [2] sought



                                     7
     Case 1:17-cv-01789-DLC Document 524 Filed 11/05/19 Page 8 of 11



advice as to the legality of his conduct, [3] received advice

that his conduct was legal, and [4] relied on that advice in

good faith.”   Markowski v. SEC, 34 F.3d 99, 105 (2d Cir. 1994).

Similar formulations can be found in Scully, 877 F.3d at 477-48,

and United States v. Colasuonno, 697 F.3d 164, 181 (2d Cir.

2012).   Again, even when there is evidence to support a finding

that these requirements are met, reliance on the advice of

counsel “is not a complete defense, but only one factor for [the

jury’s] consideration.”    Markowski, 34 F.3d at 105.

     There are at least three interconnected reasons why the

Avalon Defendants may not refer in any way to the Lek

Defendants’ consultations with counsel or offer evidence

suggesting that there were such consultations, even in an effort

to demonstrate their good faith.       First, the attorney-client

privilege “cannot at once be used as a shield and a sword.”

United States v. Bilzerian, 926 F.2d 1285, 1292 (2d Cir. 1991).

Reliance on the advice of counsel cannot be asserted while

simultaneously denying access to the very advice that formed the

supposed good faith belief that the conduct was legal.         Id.

(finding that, by asserting a good faith defense to securities

fraud, defendant had “assert[ed] a claim that in fairness

requires examination of the protected communications”).

“Accordingly, a party who intends to rely at trial on the advice

of counsel must make a full disclosure during discovery; failure

                                   8
     Case 1:17-cv-01789-DLC Document 524 Filed 11/05/19 Page 9 of 11



to do so constitutes a waiver of the advice-of-counsel defense.”

Arista Records, LLC v. Lime Group LLC, 2011 WL 1642434, at *2

(S.D.N.Y. Apr. 20, 2011) (emphasis omitted) (citation omitted).

The Avalon Defendants were given an opportunity during discovery

to assert whether they intended to rely on an advice-of-counsel

defense or any similar defense.      They declined to assert any

such defense.   Therefore, there was no examination during the

discovery period of how to obtain the discovery necessary to

permit them to assert such a defense at trial.

     Second, references to counsel’s communications are not

relevant in the absence of an advice-of-counsel defense and

should be excluded as well pursuant to Rule 403, Fed. R. Evid.

The intimation that counsel has blessed a transaction or

practice without waiver of the attorney-client privilege “would

give the defendant all of the essential benefits of an advice of

counsel defense without having to bear the burden of proving any

of the elements of the defense.”       SEC v. Tourre, 950 F. Supp. 2d

666, 684 (S.D.N.Y. 2013).     Moreover, any probative value of such

references is substantially outweighed by the danger of undue

prejudice to the SEC, which was denied discovery of the

confidential communications, and the risk that such references

will sow confusion and mislead the jury by suggesting that

counsel for the Lek Defendants, fully informed of the Avalon

trading, approved it.    In addition, it will mislead the jury by

                                   9
     Case 1:17-cv-01789-DLC Document 524 Filed 11/05/19 Page 10 of 11



suggesting that the Avalon Defendants did not have an

independent obligation to ensure their own compliance with

federal securities laws.

     Third, legal advice given to another does not establish

good faith as a matter of law.      Without knowing what information

the Lek Defendants shared with their attorneys and what those

attorneys said to their clients in the context of privileged

communications, the Avalon Defendants cannot assert that they

relied in good faith on the fact that the Lek Defendants

consulted counsel, much less on the Lek Defendants’ reports of

their supposed communications with their attorneys.         The Avalon

Defendants could have had the necessary access to the

information that the Lek Defendants provided their attorneys and

the advice that those attorneys gave the Lek Defendants only if

both the Avalon and Lek Defendants were jointly represented and

present during the privileged communications.        A defendant

cannot assert good faith or reasonable reliance based on a

third-party’s representation of advice the third party received

through consultations with counsel to which the defendant did

not have access.

                               Conclusion

     For these reasons, the SEC’s September 13 motion in limine

to prohibit the Avalon Defendants from relying on or referring




                                   10
     Case 1:17-cv-01789-DLC Document 524 Filed 11/05/19 Page 11 of 11



in any way to the Lek Defendants’ consultations with counsel was

granted.


Dated:     New York, New York
           November 5, 2019


                                  __________________________________
                                             DENISE COTE
                                     United States District Judge




                                   11
